Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 1 of 14 PageID #: 1

                                                                       FILED
                                                               VANESSA L ARMSTRONG, CLERK

                                                                      Dec 02 2020

                                                                   U.S. DISTRICT COURT
                                                             WESTERN DISTRICT OF KENTUCKY




                                                     3:20-mj-752




   December 2, 2020
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 2 of 14 PageID #: 2
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 3 of 14 PageID #: 3
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 4 of 14 PageID #: 4
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 5 of 14 PageID #: 5
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 6 of 14 PageID #: 6
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 7 of 14 PageID #: 7
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 8 of 14 PageID #: 8
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 9 of 14 PageID #: 9
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 10 of 14 PageID #: 10
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 11 of 14 PageID #: 11
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 12 of 14 PageID #: 12
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 13 of 14 PageID #: 13
Case 3:21-cr-00031-BJB Document 1 Filed 12/02/20 Page 14 of 14 PageID #: 14
